CAPOTOSTO, J.
The plaintiff sued the defendant for injuries claimed to have been inflicted by the negligent operation of an automobile. The jury having returned a verdict for the defendant, the plaintiff filed a motion for a new trial.
The -accident complained of occurred on the Waterman road, so-called, between Greystone and Centredale around 11:30 P. M., of Saturday night, April 25, 1925. The plaintiff was walking towards his home on foot, while the defendant, accompanied by his wife and a friend, was driving a Ford sedan in the same general direction that the plaintiff was going. Both plaintiff and defendant were in the highway.
The plaintiff claimed that as he was proceeding cautiously in the street close to what was or might have been a sidewalk, the defendant’s automobile without warning struck him from the rear. The defendant claimed that as he was passing the plaintiff at a very moderate rate of speed, the plaintiff suddenly lurched into the side of his automobile and was struck by the front part of his machine.
At the time of the occurrence the plaintiff had just left the Greystone Workmen’s Social Club. The evidence tended to raise a strong inference that the plaintiff, whether on account of loss of sleep or because of the indulgence in beverages that sometimes are dispensed at social clubs, or both, was somewhat affected in orientation.
The verdict of the jury is supported by the evidence and should not be disturbed.
Motion for new trial denied.